 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
                                                             Case No.: 2:19-cv-0678-APG-VCF
 4 KENNETH G. McDONALD,
                                                         Order Directing Plaintiff to Show Cause
 5           Plaintiff                                   Why This Case Should Not Be Dismissed
                                                          for Lack of Personal Jurisdiction or
 6 v.                                                               Improper Venue

 7 T. THOMAS, J. BRADLEY, B. GOIGO, J.                                   [ECF No. 2]
   EDMERSON, and J. GUILIN,
 8
         Defendants
 9

10         Plaintiff Kenneth G. McDonald has commenced this action and filed a motion for a

11 temporary restraining order and preliminary injunction. He claims that the defendants have

12 violated his First and Fourteenth Amendment rights to the free exercise of his beliefs as a practicing

13 Wiccan.

14         It does not appear that this court has personal jurisdiction over the defendants. Nor does it

15 appear that this court is the proper venue for this lawsuit. McDonald is an inmate in, and the

16 defendants are employees of, the Saguaro Correctional Center, which is located in Eloy, Arizona.

17 ECF No. 1-1 at 1-3. McDonald claims he is “a Nevada inmate from Nevada” (ECF No. 2 at 4),

18 but this is not sufficient to establish either jurisdiction or venue. Rather, McDonald’s claims likely

19 should be pursued in Arizona, where the defendants appear to be citizens and where the alleged

20 deprivations are occurring.

21         Moreover, there does not appear to be a good reason to enter a temporary restraining order

22 against the defendants until they have been served with the complaint, summonses, and motion

23 and have been afforded an opportunity to respond.
 1         IT IS THEREFORE ORDERED that plaintiff Kenneth G. McDonald shall serve on the

 2 defendants the summonses, complaint, and all papers filed in this case, including this order, as

 3 required under the applicable Federal Rules of Civil Procedure. McDonald shall also file a

 4 certificate confirming proper service of those documents on the defendants.

 5         IT IS FURTHER ORDERED that McDonald shall show cause in writing as to how the

 6 federal District Court in Nevada has personal jurisdiction over the defendants and how this court

 7 is the proper venue for his suit. If McDonald prefers, he may request that I transfer this case to

 8 the District of Arizona. If McDonald does not show cause how this court has jurisdiction and is

 9 the proper venue by May 6, 2019, I will dismiss this case without prejudice.

10         DATED this 19th day of April, 2019.

11

12                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                    2
